DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/01/2021 has been entered. Claims 1-5, 11, 15, 18-21, 24-25, 27, 30, and 32-33 remain pending. Claim 1 is amended incorporating with the limitation in Claim 11 “wherein the first and second camming surfaces are circumferentially offset from one another”. Claim 30 is amended incorporating with the limitation in Claim 31 “alternately rotating the cam in a first direction and a second directions so as to deliver sequential doses for the formulation”. Claims 11 and 30 are canceled. Applicant’s amendments to Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Action mailed on 06/01/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 have been considered by the examiner
Allowable Subject Matter
Claim1-5, 11, 15, 18-21, 24-25, 27, 30, and 32-33 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or reasonably suggest either alone or in combination a transdermal drug delivery device comprising a rotational cam comprising a first camming surface and a second camming surface wherein the first and second camming surfaces are circumferentially offset from one another. Babb et al (US 4313439 A) fails to teach a device comprising a transdermal membrane to transmit a formulation, and wherein the first and second camming surfaces are circumferentially offset from one another. Netzel et al (US 20160220798 A1) teaches a drug delivery device comprising a 
The prior art fails to teach or reasonably suggest either alone or in combination a method of transdermal drug delivery comprising alternately rotating the cam in a first direction and a second directions so as to deliver sequential doses of the formulation. Babb et al teaches a method comprising delivering sequential doses of the formulation by rotating cam unidirectional, but fails to teach alternately rotating the cam in a first and a second directions and applying a transdermal delivery system to skin of a patient, and the system comprising a transdermal membrane. Netzel et al teaches a method comprising applying a transdermal delivery system to skin of a patient, and the system comprising a transdermal membrane. Prior arts fails teach or reasonably suggest either alone or in combination alternately rotating the cam in a first direction and a second directions so as to deliver sequential doses of the formulation. Therefore, Claims 30, and 32-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781